Citation Nr: 0613052	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to October 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2000 
decision of the Los Angeles Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, denied a 
rating in excess of 30 percent for service-connected manic 
depressive disorder, circular type, and denied a TDIU.  In a 
March 2002 determination, the RO increased the rating for 
manic depressive disorder, circular type, to 50 percent.  
This case was previously before the Board in March 2004, when 
the Board issued a decision which increased the rating for 
manic depressive disorder, circular type, to 70 percent, and 
remanded the issue of entitlement to a TDIU for additional 
development.  The Veterans Law Judge who decided this case in 
March 2004 is no longer with the Board, and the case has been 
reassigned to the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be adequate "duty to 
assist" letters in March, June, and September 2005.  A May 
2004 statement of the case (SOC) provided him more specific 
details regarding the matter at hand, and a supplemental SOC 
(SSOC) issued in December 2005 informed him of the Veterans 
Claims Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107, and 5126).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  Here, the record has 
been supplemented with additional evidence (an October 2005 
VA examination report and VA outpatient records dated through 
December 2005) that has not been reviewed by the RO with 
respect to the veteran's claim of entitlement to a TDIU.  The 
veteran has not waived AOJ initial consideration of this 
evidence.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
March 2004, the Board found that the most recent VA 
examination of record at that time, a report of VA 
examination in November 2001, was inadequate for rating 
purposes as it was too remote to provide an accurate 
assessment of the current severity of the veteran's service-
connected psychiatric disability, particularly in terms of 
the clinical findings as they relate to the  claim for TDIU.  
The Board remanded the issue of entitlement to TDIU with a 
directive that the veteran be afforded a VA examination to 
determine "whether it has rendered him unemployable for VA 
compensation purposes."  (See March 2004 Board remand, p. 
14).  Specifically, the Board directed that "[t]he examiner 
must express an opinion as to whether manic depressive 
[disorder], circular type, has rendered the veteran 
unemployable."  Pursuant to the March 2004 remand, the 
veteran was afforded VA examination in October 2005, and the 
examiner specifically noted the Board's request for a medical 
opinion regarding any relationship between the veteran's 
service-connected psychiatric disability and his 
employability.  However, in response to the Board's query 
regarding any such relationship (the central issue in a TDIU 
claim), the examiner reported only that "[n]o conclusive 
evidence was found in support of a diagnosis of bipolar 
(i.e., manic-depressive) disorder . . . ."  In sum, the 
October 2005 examination report is devoid of an express 
medical opinion as to any relationship between the veteran's 
service-connected psychiatric disability and his 
employability.  In written argument submitted in March 2006, 
the veteran's representative noted the same deficiency in the 
October 2005 examination report, and indicated that the 
examiner "has not responded to the spirit of the Board's 
directive to provide an opinion regarding the [veteran's] 
ability to work in reference to his psychiatric disorder."  
Accordingly, the Board finds that there has not been adequate 
compliance with the directives of the March 2004 Board 
remand, inasmuch as the VA examiner failed to provide a 
specific medical opinion as requested.  A remand confers, as 
a matter of law, a right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations. 
38 C.F.R. §§ 3.326(a), 3.327(a).

The nature of the veteran's service-connected psychiatric 
disability is such as to suggest ongoing treatment.  Reports 
of private treatment and/or additional VA medical records may 
include information pertinent to his claim for a TDIU.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from December 2005 
(the date of the most recent VA 
outpatient records) to the present, then 
obtain complete records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain 
reports of any VA treatment that are not 
already associated with the claims file.  

2.  The RO should arrange for a social 
and industrial survey to assess the 
veteran's level of daily functioning.  
The extent of his regular drug/alcohol 
abuse (and to the extent possible its 
impact on daily function) should be 
ascertained.  It should be established 
for the record how the veteran passes the 
average day, whether or not he makes any 
efforts at employment (and why or why 
not), the extent of his social 
activities, etc., 

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
service-connected manic depressive 
disorder, circular type, and its impact 
on his employability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by manic depressive 
disorder, circular type.  If there are 
other psychiatric disorders found, in 
addition to manic depressive disorder, 
circular type, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than manic depressive disorder, 
circular type, is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
manic depressive disorder, circular type.  

The examiner should report findings in 
detail, and should distinguish, to the 
extent possible, between the social and 
industrial impairment due to manic 
depressive disorder, circular type, and 
impairment due to any co-existing mental 
or physical disorder or to illicit 
substance/alcohol abuse.  It is also 
requested that the examiner assign a GAF 
score attributable solely to the 
veteran's manic depressive disorder, 
circular type, and explain the 
significance of the score.  The examiner 
must also offer an opinion as to whether 
the veteran's manic depressive disorder, 
circular type, alone, renders him 
incapable of obtaining and maintaining 
gainful employment.  The examiner must 
explain the rationale for all opinions 
given.  

3.  The RO should then readjudicate the 
claim of entitlement to TDIU.   If it 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate SSOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


